DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0185517 (Nakano) in view of US 2004/0006876 (Popeil) and further in view of (Shayle).
1. Nakano discloses an acupuncture needle (acupuncture needle 1) including a needle body having a needle tip portion at a leading end thereof (FIG. 1; P0033). The needle has a needle grip (handle 2) attached to a base end portion of the needle body (FIG. 1; P0033). The needle tip portion has a pointed-shape and not a hook-shape (FIG. 1). The needle body is in a linear shape without being curved in a middle thereof (FIG. 1). The needle body is not removable from the needle grip (FIG. 1; P0033). 
Nakano discloses the invention substantially as claimed as discussed above and further discloses a cross-sectional shape of the needle grip along a direction perpendicular to a longitudinal direction of the needle grip is circular (FIG. 2) but does not disclose the shape being an ellipse. Popeil teaches a device in the analogous art of handled meat piercing devices (P002-P0004) where a cross-sectional shape of the grip (136) along a direction perpendicular to a longitudinal direction of the grip is an ellipse (FIG. 18 and 21; P0058) in order to improve tactile orientation and comfort of the grip (P0058) and as an equivalent of circular cross-sectional shape (P0058). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute an ellipse as the cross-sectional shape of the grip as taught by Popeil in place of the circular cross-sectional shape of Nakano in order to improve 
Nakano discloses the invention substantially as claimed as discussed above and further discloses its needle being an acupuncture needle (P0003) but does not explicitly recite the diameter of the needle body such that it does not disclose the diameter being in a range of 0.10 mm to 0.35 mm. Shayle teaches an acupuncture needle in the same field of endeavor where a diameter of the needle body is in a range of 0.10 mm to 0.35 mm (0.12 mm at P0078) for the purpose of causing minimal discomfort and bruising whilst leading to maximal health benefits (P0078). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the needle body of  to be in a range of 0.10 mm to 0.35 mm as taught by Shayle in order to cause minimal discomfort and bruising whilst leading to maximal health benefits. Also, applicant appears to have placed no criticality on the claimed range (see “for example” at P0024) and it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0185517 (Nakano) in view of US 2004/0006876 (Popeil).
2. Nakano discloses an acupuncture needle (acupuncture needle 1) including a needle body having a needle tip portion at a leading end thereof (FIG. 1; P0033). The needle has a needle grip (handle 2) attached to a base end portion of the needle body (FIG. 1; P0033). A 
Nakano discloses the invention substantially as claimed as discussed above and further discloses a cross-sectional shape of the needle grip along a direction perpendicular to a longitudinal direction of the needle grip is circular (FIG. 2) but does not disclose the shape being an ellipse. Popeil teaches a device in the analogous art of handled meat piercing devices (P0002-P0004) where a cross-sectional shape of the grip (136) along a direction perpendicular to a longitudinal direction of the grip is an ellipse (FIG. 18 and 21; P0058) in order to improve tactile orientation and comfort of the grip (P0058) and as an equivalent of circular cross-sectional shape (P0058). It would have been obvious to one having ordinary skill in the art before the effective 
3. The acupuncture needle has a needle tube (insertion tube 3) configured to receive the acupuncture needle at a time of piercing a skin to assist piercing the skin (FIG. 1; P0032). Among opposing distances of the needle tube, a first opposing distance has a shortest length (e.g., see shortest length of elliptical cross section of annotated FIG. 1). A cross-sectional shape of the needle tube crossing the longitudinal direction is an ellipse (see discussion above). A relation of a length of a major axis of the ellipse > the first opposing distance is satisfied (e.g., see ellipse of annotated FIG. 1). 
Nakano discloses the invention substantially as claimed as discussed above and further discloses an outer shape and a cross-sectional shape of the needle tube along the direction perpendicular to the longitudinal direction is circular (FIG. 2) to match the shape of the needle grip but does not disclose the shape being an ellipse. As discussed above, Popeil teaches a device in the analogous art of handled meat piercing devices (P002-P0004) where a cross-sectional shape of the grip (136) along a direction perpendicular to a longitudinal direction of the grip is an ellipse (FIG. 18 and 21; P0058) in order to improve tactile orientation and comfort of the grip (P0058) and as an equivalent of circular cross-sectional shape (P0058). As such, the modified device of Nakano has an elliptical cross-sectional shape of the needle grip such that it would have been obvious to one having ordinary skill in the art before the effective filing date of the 
4. Nakano discloses an acupuncture needle (acupuncture needle 1) including a needle body having a needle tip portion at a leading end thereof (FIG. 1; P0033). The needle has a needle grip (handle 2) attached to a base end portion of the needle body (FIG. 1; P0033). A surface of the needle grip has a concave-convex portion (see groove 2b) along a longitudinal direction of the needle grip (FIG. 4-5; P0041-P0042). Among straight lines crossing an outer peripheral edge of a cross section along a direction perpendicular to the longitudinal direction of the needle grip at a convex portion of the concave-convex portion, a first long side having a length longest between one portion of an outer peripheral edge and another portion of the outer peripheral edge (FIG. 2 and 5). Among straight lines orthogonal to the first long side and crossing the outer peripheral edge of the crass section, a second long side having a length longest between one portion of the outer peripheral edge and another portion of the outer peripheral edge are in a relation such that the length of the first long side = the length of the second long side is satisfied (e.g., due to the circular shape of cylindrical handle 2). Among straight lines crossing the outer peripheral edge of the cross section crossing the longitudinal direction of the needle grip at a concave portion of the concave-convex portion, another first long side having a length longest between one portion of the outer peripheral edge and another portion of the outer peripheral edge (FIG. 2 and 5). Among straight lines orthogonal to the another first long side and crossing the outer peripheral edge of the cross section, another second long side having a length longest between one portion of the outer peripheral edge and another portion of the outer peripheral edge are in a relation such that the length of the another first long side = 
Nakano discloses the invention substantially as claimed as discussed above but does not disclose the length of the first long side > the length of the second long side at a concave portion and at a convex portion of the needle grip since it teaches these lengths being equal. Popeil teaches a device in the analogous art of handled meat piercing devices (P0002-P0004) where the length of the first long side > the length of the second long side (FIG. 18; P0058) in order to improve tactile orientation and comfort of the grip (P0058) and as an equivalent of circular cross-sectional shape (P0058). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the length of the first long side being > the second long side at a concave portion and at a convex portion of the needle grip in place of the lengths being equal as taught by Nakano in order to improve tactile orientation and comfort and since Popeil teaches circles and ellipses as being equivalents such that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art (MPEP 2143).
5. The acupuncture needle has a needle tube (insertion tube 3) configured to receive the acupuncture needle at a time of piercing a skin to assist piercing the skin (FIG. 1; P0032). An inner wall of the needle tube is provided along an outer surface of the needle grip with a space therebetween the outer surface of the needle grip to allow the acupuncture needle in the needle tube to move in the longitudinal direction (FIG. 1; P0034-P0035). An outer wall of the needle tube is along the inner wall of the needle tube (FIG. 1; P0034). Among opposing distances of the needle tube, a shortest length is a first opposing distance (e.g., thickness of tube 3). 
.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0185517 (Nakano) in view of US 2015/0352007 (Shayle).
4. Nakano discloses an acupuncture needle (acupuncture needle 1) including a needle body having a needle tip portion at a leading end thereof (FIG. 1; P0033). The needle has a needle grip (handle 2) attached to a base end portion of the needle body (FIG. 1; P0033). A surface of the needle grip has a concave-convex portion (see groove 2b) along a longitudinal direction of the needle grip (FIG. 4-5; P0041-P0042). Among straight lines crossing an outer peripheral edge of a cross section along a direction perpendicular to the longitudinal direction of the needle grip at a convex portion of the concave-convex portion, a first long side having a length longest between one portion of an outer peripheral edge and another portion of the outer 
Nakano discloses the invention substantially as claimed as discussed above but does not disclose the length of the first long side > the length of the second long side at a concave portion and at a convex portion of the needle grip since it teaches these lengths being equal. Shayle teaches an acupuncture needle in the same field of endeavor where the length of the first long side > the length of the second long side (FIG. 2A; P0125) in order to be distinguishable between the user’s finger tips (FIG. 2A; P0125). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the length of the first long side being > the second long side as taught by Shayle at a concave portion and at a 
5. The acupuncture needle has a needle tube (insertion tube 3) configured to receive the acupuncture needle at a time of piercing a skin to assist piercing the skin (FIG. 1; P0032). An inner wall of the needle tube is provided along an outer surface of the needle grip with a space therebetween the outer surface of the needle grip to allow the acupuncture needle in the needle tube to move in the longitudinal direction (FIG. 1; P0034-P0035). An outer wall of the needle tube is along the inner wall of the needle tube (FIG. 1; P0034). Among opposing distances of the needle tube, a shortest length is a first opposing distance (e.g., thickness of tube 3). 
Nakano discloses the invention substantially as claimed as discussed above and further discloses a relation of the length of the first long side = the first opposing distance is satisfied (FIG. 2 and 5) but does not disclose the first long side > the first opposing distance. Nakano further discloses the needle tube shape matches the shape of the needle grip. As discussed above, Shayle teaches an acupuncture needle in the same field of endeavor where a relation of the length of the first long side > the first opposing distance of the grip (FIG. 2A; P0125) in order to be distinguishable between the user’s finger tips (FIG. 2A; P0125). As such, the modified device of Nakano has needle grip with the first long side > the first opposing distance such that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lengths of the needle tube in a similar manner where the first long side > the first opposing distance in place of being equal as taught by Nakano in order to match the cross-sectional shapes of the needle grip and needle tube as taught by Nakano.
6. A cross-sectional shape of the needle grip along the direction perpendicular to the longitudinal direction is a rhombus or a polygon with chamfered corners (FIG. 2A; P0125). 4  
Response to Arguments
Applicant’s arguments regarding the new limitations with respect to Nakano have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the rejection above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771